DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The invention of claim 14 states that the pressure-sensitive sheet comprises a capacitive film, wherein the pressure-sensitive sheet is configured to detect changes in thin film For purposes of examination, the examiner is unable to apply art at this time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto (PG-PUB 2008/0271933).
Considering claim 1, Morimoto discloses a vertical force transducer system, comprising: 
-  a pressure-sensitive sheet 4 that extends along a first axis, wherein the pressure-sensitive sheet 4 comprises a top surface and a bottom surface, wherein a vertical force Z applied at a location along at least one of the top surface or the bottom surface forms an electrical path between the top surface and the bottom surface having a resistance, rf, that is inversely proportional to an amplitude of the vertical force (Abstract; Figure 4; [0055]; [0061]), wherein 
-  read out circuitry (Figures 11-13) configured to provide information indicative of the amplitude of the vertical force and the location of the vertical force along the first axis of the pressure-sensitive sheet ([0065-72]), wherein the read out circuitry comprises: 
-  a top electrode 5 extending continuously along the top surface of the pressure-sensitive sheet along the first axis; 
-  a bottom electrode 6 extending continuously along the bottom surface of the pressure-sensitive sheet along the first axis; and 
-  a voltage source configured to provide a reference voltage, V0, with respect to at least one of: the top electrode or the bottom electrode ([0086]).
Considering claim 2, Morimoto discloses that the pressure-sensitive sheet comprises a characteristic resistance variation along the first axis (Figures 3-10; [0066-71]).
Considering claim 3, Morimoto discloses that at least one of the top electrode 5 and the bottom 6 electrode has a total resistance, r0, that is equally distributed along the first axis of the pressure-sensitive sheet ([0059]).
Considering claim 6, Morimoto discloses that a two-point resistance value measured along a length of the top or bottom electrode increases linearly with a distance along the first axis between measurement points ([0059]; [0066]).

-  causing the voltage source to provide the reference voltage, V0, between the top electrode and the bottom electrode; 
-  receiving, from the read out circuitry, information indicative of the vertical force applied to the pressure-sensitive sheet; 
-  determining, based on the received information, an amplitude of the vertical force; and 
-  determining, based on the received information, a location of the vertical force along the first axis of the pressure-sensitive sheet (Figures 11-13; [0084-90]).
Considering claim 9, Morimoto discloses that determining an amplitude of the vertical force comprises calculating an estimated normal force being applied to the pressure-sensitive sheet (Figure 3, 11; [0065]; [0086-87]).
Considering claim 10, Morimoto discloses that determining the location of the vertical force along the first axis of the pressure-sensitive sheet comprises calculating the location based on voltage values measured at each end of the top electrode (Figure 3, 11; [0088--90]).
Considering claim 17, Morimoto discloses that the pressure-sensitive sheet is continuous (Figure 9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (PG-PUB 2008/0271933) in view of Klemm (PG-PUB 2019/0011316).
Considering claim 4, Morimoto discloses conductive films electrodes (electric conductors) consisting of aluminum PET (Polyethylene terephthalate) or a conductive film on PI (polyimide) ([0059]), but fails to explicitly disclose that the total resistance of the top or bottom electrode is between 5 and 1000 ohm.
However, Klemm teaches the use of a top 1 or bottom 3 electrode having a resistance of between 5 and 1000 ohm (Figure 2; [0011]).
The invention by Morimoto discloses the use of conductors as the electrodes, but fails disclose the exact resistance of the top or bottom electrodes.  The invention by Klemm also teaches the use of conductors as upper and lower electrodes, where the resistance thereof is between 5-1000 ohm, as claimed.  One of ordinary skill in the art could have simply utilized the known technique of electrodes with a resistance between 5-1000 ohm, as taught by Klemm in the invention by Morimoto and the results of substitution would have been predictable and repeatable.  Therefore, it would have been obvious to one of ordinary skill in the art before the 
   Considering claim 5, Morimoto discloses conductive films electrodes (electric conductors) consisting of aluminum PET (Polyethylene terephthalate) or a conductive film on PI (polyimide) ([0059]), but fails to explicitly disclose that a high conductivity electrode wherein the total resistance is between 0.01 and 1 ohm.
However, Klemm teaches the use of a top 1 or bottom 3 electrode having a high conductivity electrode wherein the total resistance is between 0.01 and 1 ohm (Figure 2; [0011]).
The invention by Morimoto discloses the use of conductors as the electrodes, but fails disclose the exact resistance of the top or bottom electrodes.  The invention by Klemm also teaches the use of conductors as upper and lower electrodes, where the resistance thereof is between 0.01 - 1 ohm, as claimed.  One of ordinary skill in the art could have simply utilized the known technique of electrodes with a resistance between 0.01 - 1 ohm, as taught by Klemm in the invention by Morimoto and the results of substitution would have been predictable and repeatable.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an electrode with a total resistance of between 0.01 - 1 ohm.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (PG-PUB 2008/0271933) in view of Leuenberger (PG-PUB 2010/0242629).

However, Leuenberger discloses that at least one of the top electrode or the bottom electrode comprises a plurality of respective electrodes (Figures 5-6, 8; [0007]; [0030]; [0075-79]; [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of respective electrodes in the invention by Morimoto, as taught by Leuenberger.  The motivation for doing so is to provide both the applied force and the X-Y position thereof, as taught by Leuenberger ([0030]).

Claims 11, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (PG-PUB 2008/0271933) in view of Lieberman et al. (PG-PUB 2009/0137933).
Considering claim 11, Morimoto discloses positioning the vertical force transducer along the lower walking surface of a foot, but fails to explicitly disclose determining gait information thereof.
However, Lieberman teaches the use of a vertical force transducer along a walking surface that is used to determine gait information comprising at least one of balance, step or stride length, cadence, speed, dynamic bas, progression line, foot angle, hip angle, and/or squat performance (Figures 6-8; [0029-31]; [0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the vertical force transducer information 
Considering claim 15, Morimoto discloses placing the vertical force transducer on the foot of a user ([0053]), but fails to disclose incorporating the pressure-sensitive sheet into a treadmill running/walking surface.
However, Lieberman teaches incorporating vertical force sensors into a treadmill walking surface (Figures 1-2, 6-8; [0029-31]; [0055-56]).
One of ordinary skill in the art could have simply substituted the known placement of the sensors in a treadmill walking surface for the sensors in the footwear of a user and the results of the substitution would have been predictable and repeatable.  Lieberman discloses the interchangeability of sensors in the shoe of a user or in a mat, pad, or treadmill for determining gait information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pressure-sensitive sheet in a treadmill walking/running surface.
Considering claim 19, Morimoto discloses placing the vertical force sensors with electrodes onto a walking surface of a foot and read out circuitry, but fails to disclose a right and left foot electrode in a transducer system and read out circuitry for indicating foot strikes of the right and left foot.
However, Lieberman teaches a right and left foot electrode and readout circuitry for indicating right and left foot strikes (Figures 1-2, 6-8; [0029-31]; [0055-56]).
One of ordinary skill in the art could have simply substituted the known placement of the sensors in a treadmill walking surface for the sensors in the footwear of a user and the results of the substitution would have been predictable and repeatable.  Lieberman discloses the interchangeability of sensors in the shoe of a user or in a mat, pad, or treadmill for determining gait information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize right and left foot electrodes and read out circuitry for indicating right and left foot strikes.

Claims 12-13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (PG-PUB 2008/0271933) in view of Lieberman et al. (PG-PUB 2009/0137933) and De La Garza (PG-PUB 2016/0296801).
Considering claim 12, the invention by Morimoto suggest placing the vertical force transducer on the foot of a user ([0053]), but fails to disclose providing a plurality of light-emitter devices along the top surface of the vertical force transducer.  
However, Lieberman teaches incorporating vertical force sensors into a treadmill walking surface (Figures 1-2, 6-8; [0029-31]; [0055-56]).
One of ordinary skill in the art could have simply substituted the known placement of the sensors in a treadmill walking surface for the sensors in the footwear of a user and the results of the substitution would have been predictable and repeatable.  Lieberman discloses the interchangeability of sensors in the shoe of a user or in a mat, pad, or treadmill for determining gait information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pressure-sensitive sheet in a treadmill walking/running surface.
The invention by Morimoto, as modified by Lieberman, fails to disclose programmable LEDs on the top surface of the vertical force sensors.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of programmable LED along the top surface which are pre-programmed to illuminate in a pattern according to detect at least one footfall in the invention by Morimoto, as modified by Lieberman, as taught by De La Garza.  The motivation for doing so is the ability to provide a training exercise.
Considering claim 13, the invention by Morimoto, as modified by Lieverman fails to disclose programmable LEDs on the top surface of the vertical force sensors that respond to at least one of a footfall or illuminate in a predetermined pattern.
However, De La Garza teaches a plurality of programmable light-emitter devices disposed along the top surface, wherein the read out circuitry is further configured to cause the light-emitter devices to illuminate in a pre-programmed illumination pattern in response to sensing least one footfall (Abstract; [0018]; [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of programmable LED along the top surface which are pre-programmed to illuminate in a pattern according to detect at least one footfall in the invention by Morimoto, as modified by Lieberman, as taught by De La Garza.  The motivation for doing so is the ability to provide a training exercise.

However, De La Garza teaches at least a 5:1 ratio ([0016]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize standardly available mat sizes, as taught by De La Garza in the invention by Morimoto, as modified by Lieberman.  The motivation for doing so is that athletes would be able to perform a full range of motion thereon.
Considering claim 20, Morimoto, as modified by Lieberman fails to disclose a plurality of light-emitter devices disposed along the top surface proximate to the right and left foot electrodes, the light-emitter devices configured to illuminate near foot strikes or at locations to indicate an athletic goal or pace.
However, De La Garza teaches a plurality of programmable light-emitter devices disposed along the top surface, wherein the read out circuitry is further configured to cause the light-emitter devices to illuminate in a pre-programmed illumination pattern in response to sensing least one footfall (Abstract; [0018]; [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of programmable LED along the top surface which are pre-programmed to illuminate in a pattern according to detect at least one footfall in the invention by Morimoto, as modified by Lieberman, as taught by De La Garza.  The motivation for doing so is the ability to provide a training exercise.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (PG-PUB 2008/0271933) in view of Lieberman et al. (PG-PUB 2009/0137933) and Nashner (WO 93/06779).
Considering claim 18, Morimoto fails to disclose that at least one of the top electrode or the bottom electrode comprise a plurality of electrode strip portions disposed along the first axis, wherein the electrode strip portions are configured to provide information indicative of foot strikes of a user’s right foot and/or left foot, respectively.
However, Lieberman teaches incorporating vertical force sensors into a treadmill walking surface for detecting right and left feet (Figures 1-2, 6-8; [0029-31]; [0055-56]).
One of ordinary skill in the art could have simply substituted the known placement of the sensors in a treadmill walking surface for the sensors in the footwear of a user and the results of the substitution would have been predictable and repeatable.  Lieberman discloses the interchangeability of sensors in the shoe of a user or in a mat, pad, or treadmill for 
The invention by Morimoto, as modified by Lieberman, fails to explicitly disclose that the vertical force sensors contain strips of electrodes along the first axis of the pressure-sensitive layer.
However, Nashner teaches a plurality of vertical force transducers extending along the first axis so that the force transducers are configured to provide information indicative of foot strikes of a user’s right foot and/or left foot, respectively (Figure 11B; Page 10, line 24 - Page 11, line 31; Page 22, line 35- Page 23, line 4; Page 13, line 29 - Page 14, line 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of vertical force transducers extending along a first axis to detect right and left foot falls as taught by Nashner, in the invention by Morimoto, as modified by Lieberman.  The motivation for doing so is to provide an indication of a foot falls with short stride lengths (Page 22, line 35- Page 23, line 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fuglewicz discloses the use of force plates with a treadmill for detecting foot falls and gait information.
Drueding discloses force plates extending along a first access for detecting foot falls and gait information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        March 26, 2022